COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Kristian Laflash v. The State of Texas

Appellate case number:       01-18-00600-CR

Trial court case number:     CR13693

Trial court:                 355th District Court of Hood County

       Appellant’s appointed counsel has moved to withdraw from this appeal and filed a
brief concluding that no arguable issues of reversible error exist in the case. See Anders v.
California, 386 U.S. 738, 744 (1967). Under Anders, if appointed counsel concludes after
reviewing the record and applicable law that the appeal is without merit, counsel must
advise the court, and file a motion to withdraw accompanied by a brief discussing any issue
that might arguably support the appeal. See id. at 744; Kelly v. State, 436 S.W.3d 313, 318
(Tex. Crim. App. 2014). The appellate court must then perform an independent
examination of the record and the law to determine whether the appeal is frivolous. See
Anders, 386 U.S. at 744. The question before us is not who will ultimately prevail but
instead whether any non-frivolous issue exists. If the court determines that there are
arguable issues, it must abate the appeal and remand with orders for the trial court to
appoint new counsel. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Banks v. State, 341 S.W.3d 428, 431 (Tex. App.—Houston [1st Dist.] 2009, order).
        Based on our independent review of the record and applicable law, we conclude that
a non-frivolous issue may exist with regard to appellant’s mental competence.
Accordingly, we strike counsel’s Anders brief and grant counsel’s motion to withdraw. We
abate this appeal and remand the case to the trial court for the court to appoint new appellate
counsel. The trial court clerk is directed to file a supplemental clerk’s record that includes
the trial court’s order appointing new appellate counsel within 30 days of the date of this
order.
      It is so ORDERED.

                                     PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.

Date: __August 15, 2019__